Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 11. (Currently amended): A network performance assurance apparatus applied to a first management device, comprising: 
	a hardware memory;
	a processor;
a receiving unit, configured to receive a target network management request sent by a 5Application No. 16/876,412Amendment Under 37 C.F.R. §1.111 Art Unit: 2452Docket No. P200424US00 second management device, wherein the target network management request 
a processing unit, configured to manage the target network based on the network performance assurance information comprised in the target network management request received by the receiving unit, wherein the probability that the network performance assurance object meets network performance comprises at least one of the following conditions: 
a proportion of network performance assurance objects that meet the network performance in all network performance assurance objects; 
a proportion of a usage time in which service performance is met in a service usage process of the network performance assurance object in a total time; 
a proportion of network performance assurance objects that do not meet the network performance in all network performance assurance objects; or 
a proportion of a usage time in which service performance is not met in a service usage process of the network performance assurance object in a total time.  

Claim 18. (Currently amended): A system for assuring network performance, comprising a first management device, the first management device comprising a first processor and a first hardware memory, and a second management device, the second management device comprising a second processor and a second hardware memory,
wherein the second processor is configured to determine network performance assurance information of a target network, the network performance assurance information 9Application No. 16/876,412Amendment Under 37 C.F.R. §1.111Art Unit: 2452Docket No. P200424US00comprises at least one of a network performance assurance granularity and a network performance assurance condition, the network performance assurance granularity is used to describe a network performance assurance object of the target network, and the network performance assurance condition is used to describe a probability that the network performance assurance object meets network performance;
the second processor is further configured to send a target network management request to the first management device, and the target network management request comprises the network performance assurance information of the target network; 
the first [[management device]]processor is configured to receive the target network management request; and 
the first processor is further configured to manage the target network based on the network performance assurance information, 
wherein the probability that the network performance assurance object meets network performance comprises at least one of the following: 
a proportion of network performance assurance objects that meet the network performance in all network performance assurance objects; 
a proportion of a usage time in which service performance is met in a service usage process of the network performance assurance object in a total time; 

a proportion of a usage time in which service performance is not met in a service usage 10Application No. 16/876,412Amendment Under 37 C.F.R. §1.111 Art Unit: 2452Docket No. P200424US00 process of the network performance assurance object in a total time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 11,18.
	For example it failed to teach receiving, by a first management device, a target network management request sent by a second management device, wherein the target network management request comprises network performance assurance information of a target network, the network performance assurance information comprises at least one of a network performance assurance granularity or a network performance assurance condition, the network performance assurance granularity is used to describe a network performance assurance object of the target network, and the network performance assurance condition is used to describe a probability that a network performance assurance object meets network performance; and managing, by the first management device, the target network based on the network performance assurance information, wherein the probability that the network performance assurance object meets network performance comprises at least one of the following: a proportion of network performance assurance objects that meet the network performance in all 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/           Primary Examiner, Art Unit 2452